             Case 2:21-cv-00619-SPL Document 1 Filed 04/12/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA
                                  PHOENIX DIVISION


David Roman                                                                      PLAINTIFF


vs.                                     No. 2:21-cv-____


Amazon.com Services, LLC                                                       DEFENDANT


                                   ORIGINAL COMPLAINT


       COMES NOW Plaintiff David Roman (“Plaintiff”) by and through his attorneys

Marshall Hunt of Davis Miles McGuire Gardner, PLLC, and Courtney Lowery and Josh

Sanford of Sanford Law Firm, PLLC, pro hac vice to be filed, and for his Original

Complaint (“Complaint”) against Defendant Amazon.com Services, LLC (“Defendant”),

he states and alleges as follows:

                             I.    PRELIMINARY STATEMENTS

       1.       This is an action brought by Plaintiff against Defendant for violations of the

overtime provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the “FLSA”),

and overtime provisions of Arizona Revised Statute § 23-391.

       2.       Plaintiff seeks a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and a reasonable attorney’s fee and costs as a result of

Defendant’s failure to pay proper overtime compensation under the FLSA and Arizona

state law.




                                             Page 1 of 8
                             David Roman v. Amazon.com Services, LLC
                                U.S.D.C. (Dist. Ariz.) No. 2:21-cv-____
                                         Original Complaint
            Case 2:21-cv-00619-SPL Document 1 Filed 04/12/21 Page 2 of 8




                            II.     JURISDICTION AND VENUE

       3.      The United States District Court for the District of Arizona has subject matter

jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this suit raises

federal questions under the FLSA.

       4.      This Complaint also alleges Arizona state law violations, which arise out of

the same set of operative facts as the federal cause of action; accordingly, this Court has

supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a).

       5.      The acts complained of herein were committed and had their principal effect

against Plaintiff within the Phoenix Division of the District of Arizona; therefore, venue is

proper within this District pursuant to 28 U.S.C. § 1391.

                                     III.    THE PARTIES

       6.      Plaintiff is an individual and resident of Maricopa County.

       7.      Defendant is a foreign limited liability company.

       8.      Defendant’s registered agent for service of process is Corporation Service

Company, at 8825 North 23rd Avenue, Suite 100, Phoenix, Arizona 85021.

                              IV.     FACTUAL ALLEGATIONS

       9.      Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       10.     Defendant owns and operates a package distribution center in Tempe.

       11.     Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that




                                             Page 2 of 8
                             David Roman v. Amazon.com Services, LLC
                                U.S.D.C. (Dist. Ariz.) No. 2:21-cv-____
                                         Original Complaint
         Case 2:21-cv-00619-SPL Document 1 Filed 04/12/21 Page 3 of 8




have been moved in or produced for interstate commerce, such as vehicles, fuel, tools

and equipment.

       12.     Defendant’s annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of the Original Complaint.

       13.     Defendant employed Plaintiff as an Associate from June of 2018 until

December of 2018, and as a Shift Manager from December of 2018 until January of 2020.

       14.     Defendant paid Plaintiff an hourly wage and classified him as nonexempt

from the overtime provisions of the FLSA.

       15.     At all times material herein, Plaintiff has been entitled to the rights,

protections, and benefits provided under the FLSA.

       16.     At all relevant times herein, Defendant directly hired Plaintiff to work on its

behalf, paid him wages and benefits, controlled his work schedules, duties, protocols,

applications, assignments and employment conditions, and kept at least some records

regarding his employment.

       17.     As a Shift Manager, also known as a Lead, Plaintiff was primarily

responsible for overseeing his team of associates, handling programming incidents,

communicating with other locations, and evaluating associates’ performances.

       18.     Plaintiff regularly worked more than 40 hours per week during the relevant

time period.

       19.     Plaintiff regularly worked hours for which he was not paid.

       20.     Defendant instructed Plaintiff to clock in for a maximum of 12 hours per day.




                                            Page 3 of 8
                            David Roman v. Amazon.com Services, LLC
                               U.S.D.C. (Dist. Ariz.) No. 2:21-cv-____
                                        Original Complaint
          Case 2:21-cv-00619-SPL Document 1 Filed 04/12/21 Page 4 of 8




       21.    Defendant assigned so much work to Plaintiff that he was not able to

complete all the required tasks within the allotted time.

       22.    Plaintiff regularly performed work before clocking in and after clocking out.

       23.    Plaintiff estimates he worked approximately 10 hrs/wk off the clock.

       24.    In December of 2019, Defendant disciplined Plaintiff for working over 12

hours per day and for working off the clock multiple times during the preceding months.

       25.    Although Defendant acknowledge Plaintiff’s off-the-clock work, Defendant

did not pay Plaintiff for his uncompensated time.

       26.    Defendant did not pay Plaintiff 1.5x his regular rate for all hours over 40

each week.

       27.    At all relevant times herein, Defendant has deprived Plaintiff of regular

wages and overtime compensation for all of the hours worked.

       28.    Much of the work Plaintiff completed was time stamped (e.g., emails).

       29.    Defendant knew or should have known that Plaintiff was working hours over

forty each week.

       30.    Defendant knew or should have known that Plaintiff was working hours

which went unrecorded and uncompensated.

       31.    Defendant knew or showed reckless disregard for whether its actions

violated the FLSA.

             V.    FIRST CLAIM FOR RELIEF—VIOLATION OF THE FLSA

       32.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.




                                            Page 4 of 8
                            David Roman v. Amazon.com Services, LLC
                               U.S.D.C. (Dist. Ariz.) No. 2:21-cv-____
                                        Original Complaint
          Case 2:21-cv-00619-SPL Document 1 Filed 04/12/21 Page 5 of 8




       33.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       34.     At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       35.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay a minimum wage for all hours worked up to 40 each week and to pay 1.5x their regular

wages for all hours worked over 40, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

       36.     Defendant classified Plaintiff as an hourly employee, non-exempt from the

overtime requirements of the FLSA.

       37.     Defendant failed to pay Plaintiff for all hours worked.

       38.     Defendant failed to pay Plaintiff a sufficient overtime premium for all hours

worked over forty each week.

       39.     Defendant knew or should have known that its actions violated the FLSA.

       40.     Defendant’s conduct and practices, as described above, were willful.

       41.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney’s

fees provided by the FLSA for all violations which occurred beginning at least three years

preceding the filing of Plaintiff’s initial complaint, plus periods of equitable tolling.

       42.     Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,

Plaintiff is entitled to recover an award of liquidated damages in an amount equal to the




                                             Page 5 of 8
                             David Roman v. Amazon.com Services, LLC
                                U.S.D.C. (Dist. Ariz.) No. 2:21-cv-____
                                         Original Complaint
          Case 2:21-cv-00619-SPL Document 1 Filed 04/12/21 Page 6 of 8




amount of unpaid overtime premium pay described above pursuant to Section 16(b) of

the FLSA, 29 U.S.C. § 216(b).

       43.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

        VI.    SECOND CLAIM FOR RELIEF—VIOLATION OF A.R.S. § 23-391

       44.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       45.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

A.R.S. § 23-391.

       46.    At all relevant times, Defendant was Plaintiff’s “employer” within the

meaning of A.R.S. § 23-391.

       47.    A.R.S. § 23-391 requires employers to pay all employees 1.5x regular

wages for all hours worked over 40 hours per week if overtime compensation is mandated

by federal law.

       48.    Defendant failed to pay Plaintiff for all hours worked.

       49.    Defendant failed to pay Plaintiff a sufficient overtime premium for all hours

worked over forty each week.

       50.    Defendant’s conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       51.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney’s




                                            Page 6 of 8
                            David Roman v. Amazon.com Services, LLC
                               U.S.D.C. (Dist. Ariz.) No. 2:21-cv-____
                                        Original Complaint
            Case 2:21-cv-00619-SPL Document 1 Filed 04/12/21 Page 7 of 8




fees provided by the FLSA for all violations which occurred beginning at least three years

preceding the filing of Plaintiff’s initial complaint, plus periods of equitable tolling.

       52.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                                VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff David Roman respectfully prays that

Defendant be summoned to appear and to answer this Complaint and for declaratory

relief and damages as follows:

       A.      Declaratory judgment that Defendant’s practices alleged in this Complaint

violate the FLSA, A.R.S. § 23-291, and their related regulations;

       B.      Judgment for damages suffered by Plaintiff for all unpaid overtime wages

under the FLSA, A.R.S. § 23-391 and their related regulations;

       C.      Judgment for liquidated damages owed to Plaintiff pursuant to the FLSA,

A.R.S. § 23-291 and their related regulations;

       D.      An order directing Defendant to pay Plaintiff pre-judgment interest,

reasonable attorney’s fees and all costs connected with this action; and

       E.      Such other and further relief as this Court may deem just and proper.




                                             Page 7 of 8
                             David Roman v. Amazon.com Services, LLC
                                U.S.D.C. (Dist. Ariz.) No. 2:21-cv-____
                                         Original Complaint
Case 2:21-cv-00619-SPL Document 1 Filed 04/12/21 Page 8 of 8




                                       Respectfully submitted,

                                       PLAINTIFF DAVID ROMAN

                                       DAVIS MILES McGUIRE GARDNER, PLLC
                                       40 East Rio Salado Pkwy, Suite 425
                                       Tempe, Arizona 85281
                                       Telephone: (480) 344-4987
                                       Facsimile: (480) 733-3748

                                       /s/ Marshall Hunt
                                       Marshall Hunt
                                       Ariz. Bar No.031060
                                       efile.dockets@davismiles.com

                                       SANFORD LAW FIRM, PLLC
                                       Kirkpatrick Plaza
                                       10800 Financial Centre Pkwy, Suite 510
                                       Little Rock, Arkansas 72211
                                       Telephone: (800) 615-4946
                                       Facsimile: (888) 787-2040

                                       /s/ Courtney Lowery
                                       Courtney Lowery
                                       Ark. Bar No. 2019236
                                       courtney@sanfordlawfirm.com
                                       Pro Hac Vice Motion to be filed

                                       /s/ Josh Sanford
                                       Josh Sanford
                                       Ark. Bar No. 2001037
                                       josh@sanfordlawfirm.com
                                       Pro Hac Vice Motion to be filed




                              Page 8 of 8
              David Roman v. Amazon.com Services, LLC
                 U.S.D.C. (Dist. Ariz.) No. 2:21-cv-____
                          Original Complaint
